Title: From George Washington to Alexander Hamilton, 2 October 1791
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon 2d Octor 1791.

Your letter of the 24th ulto, (enclosing a letter from Govr St Clair, and sundry papers relating to the subject of the settlements which have been made under purchases from Judge Symmes) I have duly received. The Secretary of State, as well as I recollect, has already written to both Govr. St Clair & Judge Symmes on this subject; but whether he has or has not, it can make no material difference to let the matter rest until my return to Philada when I shall pay the necessary attention to it. I am, Sir, Yr most hble Servt

G: Washington

